Exhibit 21.1 Subsidiaries Legal Name of Entity Ownership Wealthlink Co., Ltd. Owned 100% by SOKO Harbin Mege Union Beauty Management Ltd. Owned 100% by Wealthlink Harbin Tai Ai Beauty Co. Ltd. Owned 100% by Mege Union Shenyang Letian Yoga Fitness Center Owned 51% by Mege Union Shenyang Starway Fitness Co., Ltd. Owned 51% by Mege Union Harbin Huang Emperor & Golden Gym Club Co., Ltd. Part of Queen Group - owned 100% by SOKO's Chairman and operated under agreements between entity and Mege Union Harbin Queen Beauty Demonstration Center ("Harbin Demonstration Center") Part of Queen Group - owned 100% by SOKO's Chairman and operated under agreements between entity and Mege Union Harbin Queen Beauty Demonstration Center Nangang Branch A branch of Harbin Demonstration Center and as such part of Queen Group Harbin Queen Beauty Demonstration Center Xuanhua Branch A branch of Harbin Demonstration Center and as such part of Queen Group Harbin Daoli Queen Demonstration Beauty Parlor Part of Queen Group - owned 100% by SOKO's Chairman and operated under agreements between entity and Mege Union Harbin Xinyang Spa Part of Queen Group - owned 100% by SOKO's Chairman and operated under agreements between entity and Mege Union Harbin SOKO Spa Part of Queen Group - owned 100% by SOKO's Chairman and operated under agreements between entity and Mege Union Shenyang Queen Beauty Demonstration Co. Ltd. Part of Queen Group - owned 100% by SOKO's Chairman and operated under agreements between entity and Mege Union Harbin Queen Beauty Vocational Skill Training School Part of Queen Group - owned 100% by SOKO's Chairman and operated under agreements between entity and Mege Union
